[dzvoltamendno4june2019as001.jpg]
Execution Copy AMENDMENT NO. 4 TO RECEIVABLES LOAN AND SECURITY AGREEMENT
AMENDMENT NO. 4, dated as of June 4, 2019 (this "Amendment"), to the Receivables
Loan and Security Agreement, dated as of January 25, 2018 (as amended, the
"RLSA") by and among VOLT FUNDING II, LLC, a Delaware limited liability company
(as the "Borrower"), VOLT INFORMATION SCIENCES, INC., a New York corporation, as
the servicer (in such capacity, the "Servicer"), AUTOBAHN FUNDING COMPANY LLC, a
Delaware limited liability company ("Autobahn"), as the Conduit Lender prior to
the Conduit Lender's cessation, if any, in its sole discretion, as a Conduit
Lender and a Lender and LC Participant, the other Lenders and LC Participants
from time to time party thereto, together with their respective successors and
assigns (the "Lenders"), DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK,
FRANKFURT AM MAIN, NEW YORK BRANCH ("DZ Bank"), as agent (in such capacity,
together with its successors and assigns, the "Agent") and AUTOBAHN and DZ BANK,
as Letter of Credit issuers (together with their respective successors and
assigns, the "LC Issuers"). Capitalized terms used herein and not otherwise
defined herein shall have the meanings attributed thereto in the RLSA. WHEREAS,
Autobahn continues to be the sole Lender under the RLSA; WHEREAS, the Borrower
has advised the Agent that certain or all of the Receivables owed by that
certain Customer identified on Schedule A hereto (the "Specified Customer") are
more than 90 days past due, for reasons unrelated to credit matters (with all
Receivables of the Specified Customer being referred to herein as the "Specified
Receivables"); and WHEREAS, none of the Specified Receivables is an MSP
Receivable; and WHEREAS, ongoing negotiations directly with the Specified
Customer are expected to be resolved in a mutually acceptable manner such that
existing Specified Receivables and future Specified Receivables would no longer
be past due; and WHEREAS, on account of those existing past due balances, and in
anticipation of the time needed to resolve the same fully, the Borrower
anticipates that there may arise an Event of Default pursuant to Section 9.0l(p)
of the RLSA (the "90-Day Delinquency EOD"), because the average of the 90-Day
Delinquency Rates for the preceding three (3) consecutive Remittance Periods may
exceed 2.25% in respect of the Settlement Dates in June, July and August of
2019; and WHEREAS, were the 90-Day Delinquency EOD to occur, the same underlying
circumstance also would constitute a Servicer Event of Default pursuant to
Section 9.02(d) of the RLSA (the "90-Day Delinquency Servicer EOD"), which in
turn also would constitute an Event of Default pursuant to Section 9.0l(f) of
the RLSA (the "Servicer Cross Default"); and WHEREAS, the Borrower therefore has
requested that the RLSA be amended in order to address prospectively (by waiver)
the anticipated forthcoming 90-Day Delinquency EOD, the 90-Day Delinquency
Servicer EOD and the Servicer Cross Default; and us 164971086



--------------------------------------------------------------------------------



 
[dzvoltamendno4june2019as002.jpg]
WHEREAS, the parties hereto are entering into this Amendment, in writing as
required under Section 16.06 of the RLSA, in order to effect such waiver, which
is being effected subject to the terms and conditions set forth herein. NOW,
THEREFORE, for valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and subject to the fulfillment of the conditions set forth
below, the parties hereto agree as follows: SECTION 1. AMENDMENT AND TERMS
THEREOF 1.1 Pursuant to the terms and subject to the conditions hereof, the
parties hereto hereby amend the Agreement to waive, solely with respect to
determinations in respect of Settlement Dates occurring in June through October
of2019, the anticipated occurrence of (i) the 90-Day Delinquency EOD, (ii) the
90-Day Delinquency Servicer EOD (solely to the extent arising from the same
events giving rise to the 90-Day Delinquency EOD), (iii) the Servicer Cross
Default (solely to the extent due to occurrence and continuation of the 90-Day
Delinquency Servicer EOD ), and (iv) the right to exercise remedies pursuant to
Section 9.01 of the RLSA solely on the basis of the foregoing Events of Default
or pursuant to Section 9.02 of the RLSA solely on the basis of the foregoing
Servicer Event of Default. 1.2 The waiver set forth in Section 1.1 above shall
be effective only for so long as the Borrower and Servicer shall comply with the
following terms, which terms are agreed to by the Borrower and Servicer by their
execution hereof as though such terms were included as covenants in the RLSA,
and so long as the following facts continue to be true and accurate: a. The
Servicer, on behalf of the Borrower, shall calculate the Borrowing Base during
the Remittance Periods immediately preceding the Settlement Dates in June, July
and August (other than as adjusted pursuant to Section 1.3 below; such
Remittance Periods, as so adjusted, the "Affected Remittance Periods"), in each
case without including any Specified Receivables in the Eligible Receivables
Balance (the Borrowing Base, as so calculated, the "Adjusted Borrowing Base")
and shall reflect the Adjusted Borrowing Base in each Daily Borrowing Base
Report during the Affected Remittance Periods. b. The Servicer, on behalf of the
Borrower, shall calculate the 90-Day Delinquency Rates for each of the Affected
Remittance Periods, in each case excluding all Specified Receivables from both
the numerator and denominator of such calculation), and shall adjust the Monthly
Report with respect to each Settlement Date in June through October 2019 (or
such earlier date as specified pursuant to Section 1.3 below) to calculate the
90-Day Delinquency Rate as so modified for each of the Affected Remittance
Periods (each the "Modified 90-Day Delinquency Rate" for the related Remittance
Period). c. There shall at no time during the Affected Remittance Periods (as
well as, in the event of delivery of a notice as specified in Section 1.3 below,
the portion of the Remittance Period in which such notice is given occurring on
or before the date of 2 us 164971086



--------------------------------------------------------------------------------



 
[dzvoltamendno4june2019as003.jpg]
delivery of such notice) exist a Borrowing Base Deficiency when determined using
the Adjusted Borrowing Base in place of the Borrowing Base. d. With respect to
each Settlement Date in June through October of 2019, the average of the 90-Day
Delinquency Rates for the preceding three (3) consecutive Remittance Periods
(using the Modified 90-Day Delinquency Rates for the Affected Remittance
Periods) shall not exceed 2.25%. e. The Servicer shall be deemed to represent in
each such Monthly Report that no Specified Receivable is subject to any
reduction or cancellation (other than where a Deemed Collection shall have been
deemed to have been received by the Borrower under Section 2.06 of the RLSA and
a deposit shall have been made in the Collection Account as and to the extent
required under Sections 2.06 and 6.01 of the RLSA). f. No Event of Default or
Servicer Event of Default, other than as explicitly waived hereby, shall have
occurred and be continuing. 1.3 Borrowing Base Deficiencies for periods other
than Affected Remittance Periods (and the portion of any Remittance Period in
which a notice pursuant to this Section 1.3 is given that is on or before the
date of such notice), and 90-Day Delinquency Rates for Remittance Periods other
than Affected Remittance Periods, shall continue to be determined without
adjustment as contemplated by this Amendment. The Borrower may at any time, by
written notice to the Agent, the Servicer and the Administrator, terminate
further application of the adjustments contemplated by this Amendment, whereupon
(i) the Remittance Period during which such notice is given (without there being
any requirement to restate reports theretofore submitted or prepared) and any
Remittance Period beginning after the date of such notice shall no longer be
included as an Affected Remittance Period and adjustment of Monthly Reports
pursuant to Section 1.2(b) above shall apply on for Settlement Dates referring
to one or more Adjusted Remittance Periods, and (ii) each determination of the
Borrowing Base and the existence or absence of a Borrowing Base Deficiency
shall, beginning on the Business Day following the day on which such notice is
delivered, be determined without adjustment to an Adjusted Borrowing Base. 1.4
If at any time the Borrower or Servicer shall not be in compliance with the
terms set forth in Section 1.2 above or any facts specified therein shall cease
to be true and accurate, the waiver provided by the Amendment shall without
further action be revoked. 1.5 Upon the revocation pursuant to Section 1.4 above
of the waiver provided by this Amendment, the Lenders and the Agent shall have
all rights and remedies provided under the RLSA with respect to the provisions
waived pursuant to Section 1.1 above to the full extent that such rights and
remedies would have been available to the Lenders and the Agent if this
Amendment had never been adopted and such waiver had never been granted. SECTION
2. CONDITIONS TO EFFECTIVENESS This Amendment shall be effective upon the
execution and delivery of counterparts hereof by the parties signatory hereto
and the fulfillment of the following terms and conditions: 3 us 164971086



--------------------------------------------------------------------------------



 
[dzvoltamendno4june2019as004.jpg]
2.1 All representations and warranties contained in the RLSA or made in writing
to Autobahn or the Agent in connection herewith shall be true and correct in all
material respects. 2.2 No Event of Default or Servicer Event of Default nor any
event that but for notice or lapse of time or both would constitute an Event of
Default or Servicer Event of Default shall have occurred and be continuing
(other than any such event that is explicitly waived by the provisions hereof).
SECTION 3. MISCELLANEOUS 3.1 Each of the parties hereto represents and warrants
(which representations and warranties shall survive the execution and delivery
hereof) that such Person has the corporate or limited liability company power
and authority to execute and deliver this Amendment and has taken or caused to
be taken all necessary actions to authorize the execution and delivery of this
Amendment. 3 .2 The parties hereto hereby acknowledge and agree that, except for
the specific waivers and agreements set forth above, nothing herein shall be
deemed to be a consent to or waiver or amendment of any covenant or agreement
contained in the RLSA or any other document executed in connection therewith,
and each such party hereby agrees that all of the covenants and agreements
contained in the RLSA or any other document executed in connection therewith,
subject to the waivers set forth herein, are hereby ratified and confirmed in
all respects. 3.3 This Amendment may be executed by the parties hereto
individually or in combination, in one or more counterparts, each of which shall
be an original and all of which shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile shall be effective as delivery of a manually executed counterpart of
this Amendment. 3.4 THIS AMENDMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES THEREOF
THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION. 4 us
164971086



--------------------------------------------------------------------------------



 
[dzvoltamendno4june2019as005.jpg]
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duty authorized, as of the date first above
written. THE SERVICER: VOLT INFORMATION SCIENCES, INC., as Servicer By:~~ Name:
Kevin O.Hannon Title: VP & Treasurer THE BORROWER: VOLT FUND:;z;:: Borrower
By:~~~~b--~~<-=--~~~~~~- Namc:_ Kevin D.Hannon Title: VP & Treasurer 5 US
J64971086v6



--------------------------------------------------------------------------------



 
[dzvoltamendno4june2019as006.jpg]
THE FINAL LC ISSUER: DZ BANK AG DEUTSCHE ZENTRAL­ GENOSSENSCHAFTSBANK, FRANKFURT
AM MAIN Y K ANCH By: ___-rr--...,....,.,..-...,,....,.--~----­
Name:_-1-1-_....;;......_...;;.-'-===----- Title: ·--1-1-----------~ By:~ N?'me:
T'tl . -------4-E-wv-a_,_,G!-....e119---.... 1 e. Assistant Vice Pre.sident THE
AGENT: By:_-~c:::==)__,::::::::::::::-=------ Na "" Eva Geng Title: Assistant
Vice President -----~------~ 6



--------------------------------------------------------------------------------



 
[dzvoltamendno4june2019as007.jpg]
THE CONDUIT LENDER: AUTOBAHN FUNDING COMPANY LLC, as a Lender By:
7N~am_e_:_/tl\ltehra'N~ter------ Title: --H------------- By.~~ Name~ Eva Geng
Title: Assistant Vic0 Prci<;irl" Commitment: $115,000,000 THE INITIAL LC ISSUER:
AUTOBAHN FUNDING COMPANY LLC, as the initial LC By: ____-+--+-ffi'OiHU~~,.__
_____ Name:_--iL...rUA~~esllJerll-____ Title: _____,,.._..,,. ______..,,-- ____
By: ___~~--~'=--.....=..----­ Name:77""
__--=-__,.-==>""t"r.r;;soi3T<=ttidffie~n·~. -- Title: ______________ 7



--------------------------------------------------------------------------------



 